Citation Nr: 0326805	
Decision Date: 10/08/03    Archive Date: 10/20/03	

DOCKET NO.  02-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the postoperative 
residuals of left hip reduction and bone grafting of a 
fracture of the left femur, claimed as the result of a lack 
of proper skill in surgery performed at a Department of 
Veterans Affairs (VA) medical facility in September 1988.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


REMAND

The veteran in this case seeks compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a disability of his 
left hip and lower extremity, claimed as the result of a lack 
of skill in surgery performed at a VA medical facility in 
September 1988.  In pertinent part, it is argued that, at the 
time of a revision arthroplasty of the veteran's left hip in 
September 1988, the cortex of the bone was breeched, 
resulting in the distal end of the prosthesis protruding 
through the remaining hole.  As a result of this, it is 
argued, the veteran suffered a subsequent fracture of his 
left femur, residuals of which he still suffers.  

The Board notes that, for claims received after October 1, 
1997 (as in this case), compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability not the result of the veteran's own willful 
misconduct where such disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee, or in a Department facility, where 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In April 2001, the Director of the VA Medical Center where 
the veteran's surgery was performed offered his opinion that 
in November 1988, the veteran fell at home, necessitating a 
premature second revision of his September 1988 arthroplasty.  
However, the sole issue in this case is whether the September 
1988 surgery was performed in an entirely proper manner.  A 
notation in the claims folder dated September 27, 2000 
reveals that attempts to locate the VA inpatient/outpatient 
records for September 1988 (later changed to November 1988) 
have not been successful.  It does not appear that the RO 
attempted to procure any X-ray films depicting the status of 
the left hip immediately prior to and following the September 
1988 surgery.  Those films could be of some benefit in making 
a determination in this case.  Furthermore, any physical 
therapy records beginning in September 1988 might shed some 
light on the veteran's post-operative condition.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App.1983 (2002).  

The Board finds that, notwithstanding a May 2001 letter, and 
various inclusions in a Statement of the Case dated in March 
2002, the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or 
sufficient notice of the information and evidence needed to 
substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Hence, the 
case must be remanded to the RO in order that the veteran and 
his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The Fayetteville, NC VAMC is to 
conduct a search of current and retired 
records in an attempt to locate the VA 
hospitalization records for the veteran's 
September 1988 stay at the Fayetteville 
VAMC.  Any ancillary records, including, 
but not limited to pre-and post operative 
X-rays films from September 1988 are to 
be obtained and associated with the 
claims folder.  Furthermore, any 
pertinent VA or private inpatient or 
outpatient treatment records, subsequent 
to April 2001, the date of the most 
recent pertinent evidence of record, 
should be obtained and incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative shall be 
informed of any failed attempts to get 
records.

2.  The veteran's entire file should then 
be furnished to a VA specialist in the 
field of orthopedic surgery who has not 
heretofore seen or examined the veteran.  
Following a review of the veteran's 
entire claims folder the orthopedic 
specialist should offer his opinion as to 
whether the veteran has suffered 
additional disability as a result of the 
left hip reduction and bone grafting of a 
fracture of the left femur performed by a 
VA surgeon in September 1988.  Should it 
be determined that the veteran has, in 
fact, suffered such additional 
disability, an additional opinion is 
requested as to whether such additional 
disability was the result of 
carelessness, negligence, a lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA medical personnel, or, in the 
alternative, an event not reasonably 
foreseeable.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the orthopedist prior to the 
rendering of the above opinions.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examiner's report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A, and in 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information, 
and any medical or lay evidence not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  
A general form letter prepared by the RO 
not specifically addressing the 
disability at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
veteran.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

4.  The RO should then review the 
veteran's claim for compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



